Citation Nr: 1545725	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  10-12 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior December 17, 2012 and in excess of 20 percent as of December 17, 2012 for service-connected low back strain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this matter in April 2015 for further evidentiary development. The RO denied the benefit sought on appeal as reflected in the July 2015 supplemental statement of the case and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence reveals that prior to December 17, 2012, the Veteran's service-connected low back strain was manifested by flexion of 75 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees with consideration of pain, repetitive use, and flare-ups and no evidence of muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour, ankylosis or intervertebral disc syndrome with physician prescribed bed rest.  

2.  The preponderance of the evidence reveals that as of December 17, 2012, the Veteran's service-connected low back strain was manifested by flexion of 55 degrees with consideration of additional loss of motion or functionability due to pain on repetitive use, and no evidence of ankylosis or intervertebral disc syndrome with physician prescribed bed rest.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for low back strain prior to December 17, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an initial disability rating in excess of 20 percent as of December 17, 2012 for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating assigned by the RO.  The August 2008 rating decision granted the Veteran's service connection claim for a low back disability and therefore, such claim is now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned in the August 2008 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The January 2010 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating disabilities of the spine and included a description of the rating formula for all possible schedular ratings.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file contains the Veteran's service treatment records, VA treatment records, three VA examination reports dated in February 2008, December 2012, and June 2015, and lay statements from the Veteran.

The VA examination reports dated in February 2008 (with a May 2008 addendum) and December 2012 reflect that the examiners reviewed the claims file, obtained an oral history of the Veteran's back disability and evaluated the Veteran with respect to her service-connected disability.  The examiners documented in detail the findings of the physical examination, test results, and the claimed symptoms and the effect those symptoms have on her occupational functioning.  The VA examiner in June 2015 also reviewed the claims file and obtained an oral history of the Veteran's alleged neurological disorder of the lower extremities.  The examiner documented in detail the findings of the physical examination, test results, and the claimed symptoms.  The examiner also provided an opinion with a clear rationale with respect to whether the Veteran has any neuropathy of the lower extremities, and if so, whether it is related to her service-connected low back strain.  Based on the foregoing, the Board concludes that the examinations are adequate for rating purposes.  

The issue on appeal was remanded in April 2015 to provide the Veteran with a VA examination and etiological opinion with respect to any neurological disability of the lower extremities.  The record contains a June 2015 VA examination report that addresses the questions raised by the Board and it was supported by an adequate explanation.  Accordingly, the Board finds that there has been substantial compliance with the April 2015 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements in support of her claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently on appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Criteria and Analysis 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to arthritis, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.   DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0 percent disabling (i.e., noncompensable) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The Veteran is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015) for her service-connected low back strain.  Under Diagnostic Code 5237 (lumbosacral strain), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned under Diagnostic Code 5237 for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

During the pendency of this appeal, the RO increased the disability rating assigned to the Veteran's low back strain from 10 percent to 20 percent under Diagnostic Code 5237, effective December 17, 2012.  The Board has considered whether the Veteran is entitled to a higher disability rating under the assigned stages of this appeal.  Additionally, the Board has considered whether additional staging is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  For reasons discussed in more detail below, the Board finds that the stages created by the RO are appropriate in light of the evidence of record and that there is no competent evidence that the Veteran's service-connected disability underwent further increases in severity during this appeal sufficient to warrant additional staged ratings.

Prior to December 17, 2012

The Board finds that the evidence of record shows that prior to December 17, 2012 forward flexion of the thoracolumbar spine was not limited to 60 degrees or less and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Specifically, the VA examiner in February 2008 observed that the Veteran's forward flexion was limited to 75 degrees on repetitive use.  She noted that after three repetitions the Veteran experienced 15 degrees of loss due to pain, fatigue, and loss of endurance, but no loss of coordination.  The Veteran's combined range of motion was 215 degrees with consideration of loss of motion or functionability on repetitive use due pain, fatigue, and loss of endurance.  Inspection of the spine, limbs, posture and gait, position of the head, and curvatures of the spine revealed symmetry in appearance and no evidence of point tenderness of paraspinal muscles, swelling or lesions.  The Veteran did not have any gait or functional limitations on standing and walking.  Thus, the evidence of record indicates that the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour.  The examination also shows that there was no evidence of unfavorable or favorable ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, note 5.  Therefore, the Veteran is not entitled to an evaluation higher than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine prior to December 17, 2012. 

With respect to whether the Veteran is entitled to a higher disability rating under another diagnostic code, spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS) under the Formula for Rating IVDS Based on Incapacitating Episodes.  In this regard, a 20 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  A 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  The medical evidence shows that the Veteran's service-connected back disability did not result in any incapacitating episodes with physician prescribed bed rest as described in the regulations.  

As of December 17, 2012

The Board finds that the evidence of record shows that as of December 17, 2012 forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  The Board notes that the VA examination in December 2012 shows that at the worst flexion of the Veteran's thoracolumbar spine was limited to 55 degrees after repetitive-use testing due pain on movement.  

The Board notes that for VA compensation purposes, favorable ankylosis of the spine is characterized by fixation of a spinal segment in neutral position (zero degrees) and unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the ankylosis results in one or more stated conditions.  38 C.F.R. § 4.71a, note 5.  The medical evidence of record shows that the Veteran has some range of motion of the thoracolumbar spine and the thoracolumbar spine is not in a fixed position.  Accordingly, the evidence of record does not more closely approximate favorable or unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, even considering additional loss of motion based on repetitive use due to pain.  

The Board has determined that the Veteran is not entitled to a higher disability rating under Diagnostic Code 5243, for IVDS under the Formula for Rating IVDS Based on Incapacitating Episodes.  In this regard, the medical evidence shows that the Veteran's service-connected back disability is not characterized by IVDS and does not result in any incapacitating episodes with physician prescribed bed rest.  

The Board has considered whether additional staged ratings are appropriate.  The evidence shows that the Veteran's symptoms of low back strain have not fluctuated materially during the course of this appeal as to warrant any additional increased or staged rating.  As such, further staged ratings are not warranted. 

In conclusion, the schedular criteria for spine disorders does not result in a higher rating for the Veteran's low back strain for the reasons discussed in detail above.  Here, there is no reasonable doubt that could be resolved in her favor.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 10 percent prior to December 17, 2012 and in excess of 20 percent as of December 17, 2012. 

Separate Disability Rating

The Board has also considered whether the Veteran is entitled to a separate disability rating under other Diagnostic Codes.  Under 38 C.F.R. § 4.71a, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  The evidence reflects that the Veteran does not have any bowel or bladder problems related to her thoracolumbar spine disability.  See VA examinations dated in February 2008, December 2012, and June 2015.  The Veteran indicated in the February 2012 VA examination that she experiences tingling in both legs, but denied numbness and pain in the lower extremities.  The examiner documented that the Veteran had radicular pain, however, no location for constant or intermittent pain was reported and no paresthesias, numbness, or severity of pain was noted.  No neurological abnormalities were found.  The Veteran was provided with a June 2015 VA examination for clarification of whether the Veteran had a bilateral lower extremity neurological disorder related to her service-connected back disability.  The examiner noted that Veteran reported pain and paresthesias equally in the bilateral posterior thighs.  Her reflexes and motor exams were normal.  The examiner determined that the Veteran's clinical exam did not fit the typical diagnostic criteria for a lower extremity radiculopathy and therefore, she did not provide a diagnosis of a lower extremity neuropathy.  The Veteran's treatment records also do not reflect a diagnosis of radiculopathy or neuropathy of the bilateral lower extremities related to her service-connected back disorder.  Furthermore, there is no medical evidence of any other neurological disability related to the Veteran's service-connected back disability.  Thus, the Veteran is not entitled to a separate disability rating for bowel impairment, bladder impairment or any other neurological disability.

Extraschedular Consideration

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back strains is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back strain with the established criteria found in the rating schedule for disabilities of the spine show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that the rating criteria considers the functional impact of the Veteran's low back disability and the evidence of record does not indicate that it has caused marked interference with employment that is not already contemplated in the rating schedule.  Furthermore, the evidence of record does not show that her service-connected back disability has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent prior December 17, 2012 and in excess of 20 percent as of December 17, 2012 for service-connected low back strain is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


